Title: To George Washington from Colonel Francis Johnston, 11 June 1778
From: Johnston, Francis
To: Washington, George


                    
                        May it please Your Excelly
                        Camp Mount Joy [Pa.]June 11th 1778
                    
                    I beg leave to inform Your Excelly that the bearer Captn Kimmell, Pay Master to my Regiment, is under the necessity of leaving the service, a thing extremely disagreeable to him, but such is the peculiar  situation of his affairs, in consequence of his father’s Death, that he cannot possibly avoid it.
                    Lieutt Vernon of my Regt with your Excellency’s Approbation will act in Mr Kimmell’s room—should Your Excelly approve of him, it perhaps wou’d not be improper to put it in Orders, otherwise the Paymaster Genl will not furnish him with any Cash on the Abstracts he shall deliver in.
                    Mr Kimmell means to remain on this Ground till all his Accounts are settled—I have the honor to be Your Excelly’s Most obt Sert
                    
                        F. Johnston
                    
                